Status of Claims
This Office Action is in response to the application filed 05/01/2020. Claims 1-3 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/01/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-111923, filed on 06/06/2017.
Double Patenting
Claim 1 is rejected on the ground of statutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10676086 B2. 
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 15/996779. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0255010; Claim 1
U.S. Patent No. 10676086 B2; Claim 1
Note
A steering assist apparatus applied to a vehicle comprising: an electronic control unit configured to; recognize a lane to acquire lane information including a relative positional relationship of said vehicle with respect to said lane,
A steering assist apparatus applied to a vehicle comprising; lane recognition means for recognizing a lane to acquire lane information including a relative positional relationship of said vehicle with respect to said lane;

perform a lane tracing assist control to assist a driver with a steering operation by changing a steered angle of a steered wheel of said vehicle such that a traveling position of said vehicle is kept at a predetermined position in a lane in a lane width direction based on said lane information
steering assist control means for performing a lane tracing assist control to assist a driver with a steering operation by changing a steered angle of a steered wheel of said vehicle such that a traveling position of said vehicle is kept at a predetermined position in a lane in a lane width direction based on said lane information

and a lane changing assist control to assist said driver with said steering operation by changing said steered angle such that said vehicle changes a lane from an original lane on which said vehicle is currently traveling to a target lane adjacent to said original lane based on said lane information,
and a lane changing assist control to assist said driver with said steering operation by changing said steered angle such that said vehicle changes a lane from an original lane on which said vehicle is currently traveling to a target lane adjacent to said original lane based on said lane information;

detect a non-holding state which is a state where said driver of said vehicle is not holding a steering wheel,
non-holding detection means for detecting a non-holding state which is a state where said driver of said vehicle is not holding a steering wheel;

and measure a non-holding duration time which is a time for which said non-holding state is continuing during a performance of either said lane tracing assist control or said lane changing assist control to determine whether or not a first non-holding condition that said non-holding duration time is more than or equal to a predetermined first time is satisfied,
and non-holding determination means for measuring a non-holding duration time which is a time for which said non-holding state is continuing during a performance of either said lane tracing assist control or said lane changing assist control to determine whether or not a first non- holding condition that said non-holding duration time is more than or equal to a predetermined first time is satisfied and whether or not a second non-holding condition that said non-holding duration time is more than or equal to a predetermined second time shorter than said first time is satisfied,

wherein, said electronic control unit is configured to; during a performance of said lane tracing assist control, stop said lane tracing assist control when said first non-holding condition is determined to be satisfied,
during a performance of said lane tracing assist control, warn said driver by means of at least one of sound, an indication, and vibration when said second non-holding condition is determined to be satisfied; and stop said lane tracing assist control when said first non-holding condition is determined to be satisfied,
 
and during a performance of said lane changing assist control, continue said lane changing assist control until a completion condition of said lane changing assist control becomes satisfied regardless of said non-holding duration time.
and during a performance of said lane changing assist control, warn said driver by means of at least one of sound, an indication, and vibration when said second non-holding condition is determined to be satisfied, whereas continue said lane changing assist control until a completion condition of said lane changing assist control becomes satisfied regardless of said non-holding duration time.


Claim 2 of this application is patentably indistinct from claim 2 of Application No. 15/996779. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0241539; Claim 2
U.S. Patent No. 10676086 B2; Claim 2
The steering assist apparatus according to claim 1, wherein, said electronic control unit is configured to start said lane changing assist control when a predetermined first starting condition becomes satisfied,
The steering assist apparatus according to claim 1, wherein, said steering assist control means is configured to start said lane changing assist control when a predetermined first starting condition becomes satisfied,
said first starting condition includes that said lane tracing assist control is being performed,
said first starting condition includes that said lane tracing assist control is being performed,
and when said first starting condition becomes satisfied, said lane changing assist control is started in place of said lane tracing assist control.
and when said first starting condition becomes satisfied, said lane changing assist control is started in place of said lane tracing assist control.

Claim 3 of this application is patentably indistinct from claim 5 of Application No. 15/996779. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0241539; Claim 3
U.S. Patent No. 10676086 B2; Claim 5
The steering assist apparatus according to claim 1, wherein, said electronic control unit is configured to; start said lane changing assist control when a predetermined first starting condition becomes satisfied,
The steering assist apparatus according to claim 1, wherein, said steering assist control means is configured to; start said lane changing assist control when a predetermined first starting condition becomes satisfied,
when said first starting condition becomes satisfied, calculate a target locus function to determine a target locus which is a locus on which said vehicle moves from said original lane to a predetermined position of said target lane,
when said first starting condition becomes satisfied, calculate a target locus function to determine a target locus which is a locus on which said vehicle moves from said original lane to a predetermined position of said target lane,
taking a predetermined time,
taking a predetermined time,
and perform said lane changing assist control based on said target locus function.
and perform said lane changing assist control based on said target locus function.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
The specific limitation of “and during a performance of said lane changing assist control, continue said lane changing assist control until a completion condition of said lane changing assist control becomes satisfied regardless of said non-holding duration time.” renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the combination of providing lane changing assist control regardless of a steering wheel holding time threshold. The prior art of record for example, discloses detection of a steering wheel holding threshold, with a lane changing assist preformed according to a non-holding threshold, however providing a lane changing assist regardless of a holding threshold appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eigel (U.S. Publication No. 2016/0121886) discloses emergency assistance without activated lateral guidance assistance, with hands-off detection for prevention of a lane change (See abstract “During the hands-off phase, the escalation phase, and the intervention phase, a returning torque is applied to the steering apparatus of the vehicle if it is detected that the vehicle is leaving the current lane.”). Kaufmann et. al. (U.S. Publication No. 2008/0183342) discloses systems, methods and computer program products for lane change detection and handling of lane keeping torque, with a hysteresis torque See [0007] “In another exemplary embodiment disclosed herein is a method, including providing a hysterisis to a lane keeping algorithm, the hysterisis providing a correction to a lane keeping torque to eliminate the lane keeping torque during a lane change.” provided for canceling a lane keeping torque to allow a lane change regardless of a steering wheel operation See [0022]“As disclosed at a later point herein, a pressure/force sensor may be employed to determine if the driver is controlling the steering wheel. (or other methods such as the hysterisis embodiment that makes it irrelevant whether the driver has his hands on the wheel or not).”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664